McKENNAN, Circuit Judge,
said that he could not come to the conclusion arrived at by Blatchford, J., in Be Greenfield’s Estate [Case No. 5,774]. The language of section 29 of the bankrupt act of 1867 [14 Stat. 531] seemed clearly to imply that the limitation of one year, within which the petition to discharge might be presented, extended to both branches of the alternative.
The petition for review was dismissed, and the cause remanded to the United States district court; which court subsequently allowed the petition to be filed, and granted a rule to show cause, and instructed the bankrupts to insert in the published notices that proceedings would be stayed upon objection of creditors. No creditor having made objection, the rule was made absolute, and the bankrupts finally discharged.